Citation Nr: 0933849	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  05-85 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen the appellant's claim to entitlement to 
service connection for the residuals of a left ankle sprain.

2.  Whether new and material evidence has been presented 
sufficient to reopen the appellant's claim for entitlement to 
service connection for arthritis of the right knee and lumbar 
segment of the spine.

3.  Entitlement to service connection for arthritis of the 
right shoulder.

4.  Entitlement to service connection for "body cramps".

5.  Entitlement to service connection for the residuals of 
hepatitis C.

6.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for coronary artery 
disease.

9.  Entitlement to service connection for memory loss and 
alcohol and drug use.

10.  Entitlement to an initial rating for Post Traumatic 
Stress Disorder (PTSD) higher than 30 percent prior to 
January 22, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from May 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of November 2003 and 
November 2004 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  In September 2007, the 
appellant presented testimony before the undersigned Acting 
Veterans Law Judge (VLJ).  A transcript of that hearing was 
prepared and has been included in the claims folder for 
review.

The issues addressed in the REMAND portion of the decision 
below are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the September 2007 Board hearing, prior to the 
promulgation of a decision in the appeal, the Veteran 
withdrew his appeal as to the issue of entitlement to service 
connection for memory loss and alcohol and drug use.

2.  The service medical records do not show that the 
appellant received treatment for any type of hepatitis.  

3.  Although the appellant has been diagnosed as suffering 
from hepatitis C, medical evidence etiologically linking this 
disability with the appellant's military service has not been 
presented.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal of 
the issue of entitlement to service connection for memory 
loss and alcohol and drug use have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  Hepatitis C was not incurred or aggravated by or the 
result of military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
appellant in April 2004 from the agency of original 
jurisdiction (AOJ).  This letter informed the appellant of 
what evidence was required to substantiate the claim for 
service connection and of his, and VA's, respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.  

The Federal Circuit Court and Veterans Claims Court have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
and then go back and readjudicate the claim, such that the 
essential fairness of the adjudication - as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present in this case, the Board 
finds that there was np prejudice to the Veteran based on the 
following:  (1) the communications sent to the claimant and 
his representative over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence the 
claimant is required to submit in this case; and (2) based on 
the claimant's and his representative's contentions as well 
as the communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the appellant's available medical treatment 
records and those other records that the VA was made aware 
thereof.  Therefore, based upon the information that has been 
provided by the appellant, the Board must conclude that all 
of the appellant's available medical records have been 
obtained and included in the claims folder.  

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2008).  However, merely filing a claim for 
benefits is not enough to necessitate a medical examination.  
VA's duty to provide a medical examination is not triggered 
unless the record contains competent evidence of a current 
disability or symptoms of a current disability, evidence 
establishing that an event, injury, or disease occurred in 
service or a disease manifested during an applicable 
presumptive period, and an indication that the disability or 
persistent or recurring symptoms of a disability may be 
associated with service or a service connected disability.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2006); McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The record does not show 
that the appellant suffered from hepatitis while he was in 
service.  Moreover, there is no medical evidence that would 
suggest the appellant's claimed hepatitis C may be associated 
with service or a service-connected disability.  In such 
circumstances, there is no duty to obtain an additional 
medical examination or opinion. 

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant did provide testimony before the 
undersigned Acting Veterans Law Judge and a transcript of 
that hearing has been included in the claims folder for 
review.  During that hearing, the appellant testified as to 
why he believed that hepatitis C was related to or caused by 
or the result of his service or a service-connected 
disability.  The appellant was given notice that the VA would 
help his obtain evidence but that it was up to the appellant 
to inform the VA of that evidence.  During the course of this 
appeal, the appellant has provided documents and statements 
in support of his claim.  It seems clear that the VA has 
given the appellant every opportunity to express his opinions 
with respect to the issues now before the Board and the VA 
has obtained all known documents that would substantiate the 
appellant's assertions.

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

Here the appellant was provided with a Dingess-type notice 
letter in March 2006.  This letter specifically discussed the 
contents of Dingess and how the Dingess claim could affect 
the appellant's case.  Because this notice has been provided, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, at 393 (1993).

Memory loss and alcohol and drug use

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 C.F.R. § 7105.  A substantive appeal may be 
withdrawn in record at a hearing, at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204(b).  
Withdrawal may be made by a Veteran or his authorized 
representative.  38 C.F.R. § 20.204(a).

At the September 2007 Board hearing, the Veteran, orally and 
in writing, withdrew the appeal as to the issue of service 
connection for memory loss and alcohol and drug use.  See 38 
C.F.R. § 20.204(b)(1).  As a result, no allegation of error 
of fact or law remains before the Board for consideration 
with regard to this issue.  38 C.F.R. § 20.204(c).  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to the issue of entitlement to service 
connection for memory loss and alcohol and drug use.

Hepatitis C

As noted above, the appellant has submitted a claim for 
service connection benefits.  Under 38 U.S.C.A. §38 U.S.C.A. 
§§ 1110, 1131 (West 2002) and 38 C.F.R. § 3.303(b) (2008), 
service connection may be awarded for a "chronic" condition 
when:  (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the appellant presently 
has the same condition; or (2) a disease manifests itself 
during service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the appellant's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a Veteran 
seeking disability benefits must establish. . . the existence 
of a disability [and] a connection between the Veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); 
and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

The appellant claims that his hepatitis C is the result of 
his service in the United States Air Force.  During his 
hearing, he contended that he may have become infected with 
hepatitis because he shared water with another service member 
or used someone eating utensils or razor.  He also admitted 
that none of his treating physicians has linked his hepatitis 
C with his military service.  

The service medical treatment records are negative for any 
treatment for, complaints of, or findings indicative that the 
appellant suffered from hepatitis of any form while in 
service.  

In February 2004, the appellant was seen at the VA Medical 
Center (VAMC) for the purpose of obtaining additional 
information concerning the appellant's hepatitis.  While 
providing his medical history to the caregiver, the appellant 
admitted to civilian blood exposure, body piercings, tattoos, 
and unprotected sex.  The appellant further admitted that he 
had not been told until recently that he was suffering from 
hepatitis C.  The examiner did not attribute the appellant's 
hepatitis to his military service.  Moreover, there are no 
other opinions contained in the claims folder from a medical 
care provider that insinuates or suggests that the 
appellant's hepatitis C was the result of his military 
service or that it began while the appellant was in service.  
Thus, it is the appellant that has linked this disorder with 
his military service.  Neither he nor his representative has 
provided medical documents that would substantiate or even 
suggest that condition began in or was caused by his military 
service.  In other words, neither the appellant's 
representative nor the appellant has provided a medical 
opinion that would etiologically link the appellant's claimed 
disorder with his military service or any incidents therein.  

The appellant has continued to claim that his hepatitis began 
in or is the result of his military service.  Yet, despite 
the appellant's assertions, he has not provided any 
additional evidence that would support his claim.  He has not 
submitted an opinion from a medical care provider that would 
etiologically tie his current blood disorder with his 
military service.  None of the other records submitted by the 
appellant or obtained from the VA Medical Center insinuates 
that a relationship exists between the appellant's hepatitis 
and his military service or any incidents therein.  

Even assuming that the appellant did have some exposure to 
situations in the military where the hepatitis virus may have 
been present, the appellant is not himself shown to have the 
requisite medical expertise to provide his own objective 
clinical opinion that his claimed hepatitis first 
demonstrated decades after service is directly attributable 
to his service or any experiences therein.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 495 (1992).  Therefore, his 
opinion, while offered in good faith, cannot be considered 
competent medical evidence and, as such, it is insufficient 
for purposes of establishing nexus, or causation.  38 C.F.R. 
§ 3.159(a)(1) (2008); also, see Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

In this instance, the appellant is competent to say that that 
he has been diagnosed as suffering from hepatitis C and he 
can describe the manifestations produced by this disease.  
However, he is not competent to say that he has an actual 
disability that is related to his service or to a condition 
he suffered therefrom while he was in service or that it was 
related to a service-connected disability.  In other words, 
there is no indication that he possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Yet, the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting his beliefs with respect to his hepatitis C.  The 
Board also believes that the appellant is sincere in 
expressing his opinion with respect to the etiology of the 
claimed disorder.  However, the matter at hand involves 
complex medical assessments that require medical expertise.  
See Jandreau.  The appellant is not competent to provide more 
than simple medical observations.  He is not competent to 
provide complex medical opinions regarding the nature of his 
hepatitis C.  See Barr.  Thus, the lay assertions are not 
competent or sufficient.

Despite the appellant's contentions, medical evidence showing 
that the appellant now suffers from hepatitis C that was 
caused by or related to his service or some incident in 
service has not been presented.  Therefore, it is the 
conclusion of the Board that the preponderance of the 
evidence is against the appellant's claim.  As the evidence 
is not in equipoise, the appellant is not afforded the 
benefit-of-the-doubt, and the Board concludes that service 
connection is may not granted.  


ORDER

1.  The claim of entitlement to service connection for memory 
loss and alcohol and drug use is dismissed.

2.  Entitlement to service connection for the residuals of 
hepatitis C is denied.


REMAND

The Veteran was initially granted a 30 percent evaluation for 
Post Traumatic Stress Disorder (PTSD).  He has sought a 
higher initial rating.  Eventually the Regional Office 
granted him a higher rating of 100 percent effective January 
22, 2004.  The August 2005 rating decision that granted to 
100 percent rating as of January 22, 2004 incorrectly told 
the Veteran that this constituted a complete grant of the 
benefits on appeal.  In fact, the Veteran is entitled to an 
RO review of the issue of whether he was entitled to a 
disability rating for PTSD of higher than 30 percent period 
to January 22, 2004.  Because the Veteran was incorrectly 
told that it was a complete grant, he has not had a full 
opportunity to present evidence or argument on the issue of 
entitlement to a rating above 30 percent for PTSD prior to 
January 22, 2004.  It is also possible that the Veteran no 
longer wishes to pursue that issue on appeal.  The RO should 
clarify the issue with the Veteran, and provide him an 
opportunity to present evidence and argument if he so 
chooses.

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2008), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence 
otherwise.  38 C.F.R. § 3.307(a) (2008).  If a Veteran was 
exposed to a herbicide agent during active military service, 
the diseases noted at 38 C.F.R. § 3.309(e) (2008) will be 
service connected if the requirements of 38 C.F.R. § 3.307(a) 
(2008) are met, even there is no record of such disease 
during service.  However, if the rebuttable presumptions of 
38 C.F.R. § 3.307(d) (2007) are also not satisfied, then the 
Veteran's claim shall fail.  VA has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which it has not 
been specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341 
(1994).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
Veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6) (2008).  Second, the Veteran 
must be diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e) (2008).  See Brock v. Brown, 10 Vet. 
App. 155, 162 (1997).  If a disorder is not listed in 38 
C.F.R. § 3.309(e) (2008), the presumption of service 
connection related to Agent Orange is not available.  See 
McCartt v. West, 12 Vet. App. 164 (1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

The service records indicate that the appellant was in the 
Air Force and that he served in Vietnam for approximately 
eight months.  Peripheral neuropathy is a disorder for which 
the presumption may be applied.  However, before any further 
discussion is merited with the respect to the appellant's 
claim, there must be a determination as to whether the 
appellant now suffers from peripheral neuropathy of the lower 
extremities.  Therefore an examination is necessary to 
determine whether the Veteran currently suffers from 
peripheral neuropathy and the etiology of that disability, if 
it is diagnosed.

Two of the issues that are on appeal involve whether the 
appellant has presented new and material evidence to reopen a 
claim for service connection.  The first issue involves the 
residuals of a left ankle sprain.  The record reflects that 
the RO initially denied service connection for this 
disability via a rating decision that was issued on July 2, 
1998.  The appellant was notified of that decision but he did 
not appeal.  Hence, that decision became final.  The 
appellant subsequently requested that this claim be reopened.  
The RO issued a decision on whether the appellant had 
submitted new and material evidence; that decision was issued 
in November 2004.  The appellant then submitted a notice of 
disagreement (NOD).  

Following the appellant's submission of an NOD, the RO 
responded with the issuance of a Statement of the Case (SOC).  
The SOC and the transmittal letter were sent in March 2005.  
In the discussion portion of the SOC, the RO stated that the 
appellant's claim had been previously denied via a rating 
action of June 1996.  That was not the case.  The June 1996 
rating decision denied entitlement to service connection for 
arthritis of the ankles, the knees, the lower back, and 
hands.  Because the appellant has not been provided with the 
correct information in the SOC (nor has corrected information 
been given to the appellant through subsequent Supplemental 
Statements of the Case (SSOCs)), the claim must be returned 
to the AMC/RO so that a corrected SOC may be provided.  

With respect to the other new and material evidence claim, 
the record indicates that service connection was denied for 
arthritis of the right knee and lower back in a rating 
decision of June 1996.  The appellant was notified of that 
decision and he appealed to the Board.  Following a review of 
the evidence, the Board determined that service connection 
was not warranted because medical evidence etiologically 
linking the appellant's diagnosed arthritis with his military 
service had not been presented.  The Board issued that 
decision on April 20, 2000.  The appellant was notified of 
that action but he did not request reconsideration nor did he 
appeal to the Court.  Hence, that decision became final.  

As in the case involving the ankle, the appellant submitted a 
request to reopen his claim for entitlement to service 
connection for arthritis of the right knee and lower back.  
The RO issued a decision on whether the appellant had 
submitted new and material evidence; that decision was issued 
in November 2004.  The appellant then submitted a notice of 
disagreement (NOD).  

Following the appellant's submission of an NOD, the RO 
responded with the issuance of a Statement of the Case (SOC).  
The SOC and the transmittal letter were sent in March 2005.  
In the discussion portion of the SOC, the RO stated that the 
appellant's claim had been previously denied via a rating 
action of June 1996.  That was not the case as was reported 
above as the appellant appealed that decision and the Board 
subsequently issued a decision on the merits of the claim in 
April 2000.  Because the appellant has not been provided with 
the correct information in the SOC (nor has corrected 
information been given to the appellant through subsequent 
Supplemental Statements of the Case (SSOCs)), the claim must 
be returned to the AMC/RO so that a corrected SOC may be 
provided.  

In other words, with respect to both of these issues, the RO 
has not properly informed the appellant of what he must 
submit in order to reopen his claim.  Moreover, the RO has 
not told the appellant how he can prevail on his claim based 
on new and material evidence.  The Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) held that VA must generally 
inform claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented to reopen such claims, that new and 
material evidence is required.  The Court noted that the 
terms new and material have specific, technical meanings that 
are not commonly known to VA claimants, suggesting that VA 
should define these terms in its 38 U.S.C. § 5103(a) notice 
using the definition of new and material evidence provided in 
section 3.156(a).  Furthermore, the Court stated that the 
fulfillment of VA's obligation to identify for the claimant 
what evidence will be considered new and material depends on 
the basis of the prior, final denial.  Hence, the issues 
involving the new and material evidence must be remanded so 
that the AMC/RO may provide adequate notice to the appellant 
as defined by the holding in Kent.

The appellant has also asked that service connection be 
granted for arthritis of the right shoulder and for "body 
cramps".  The record indicates that these two issues were 
included under the issue involving new and material evidence 
and arthritis of the right knee and lower back.  A more 
thorough review of the claims folder indicates that the RO 
has never specifically denied entitlement to service 
connection for arthritis of the right shoulder or "body 
cramps".  That is, a July 1998 rating decision lists the 
service connection issues that have been previously denied as 
arthritis of the right shoulder and "body cramps".  
However, prior to that action, the RO never decided, on the 
merits, whether service connection should be granted/denied 
for either claimed disorder.  A final decision on either 
condition does not exist.  Since a final decision does not 
exist, then to classify any issue involving either disability 
as one involving new and material evidence would be faulty.  
Thus, the Board has recharacterized both issues on the front 
page of this action as those involving service connection and 
not new and material.

Having recharacterized both issues, those issues must be 
returned to the AMC/RO so that new VCAA notification 
information may be provided to the appellant.  Additionally, 
an SOC that addresses both issues and whether service 
connection may be granted must be given to the appellant.  
The failure to issue a correct SOC in such a circumstance 
renders a claim procedurally defective and necessitates a 
remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2008).  
Hence, these two issues are also remanded so that any defect 
may be cured.

Also on appeal are the issues involving entitlement to 
service connection for hypertension and coronary artery 
disease.  The claims folder indicates that in conjunction 
with this claim, the appellant underwent VA examinations in 
July 2004.  The first examination was for the appellant's 
hypertension, and upon completion of the exam, the examiner 
(who was a physician's assistant) wrote:

Note patient has a history of diabetes 
mellitus since 2001.  The diagnosis of 
hypertension was made in 1986.  Therefore 
it is my opinion that since hypertension 
was diagnosed 15 years prior to the onset 
of diabetes mellitus, his hypertension is 
less likely than not related to the 
diabetes mellitus.

The second examination was accomplished by a medical doctor.  
After finishing the examination, the doctor scribed the 
following:

The patient has a history of hypertension 
treated while in the service that 
preexisted the diabetes.  So essential 
hypertension should be considered as 
service connection.  He is also noted to 
have insignificant coronary artery 
disease.  Diabetes mellitus is related to 
Agent Orange exposure while he was in 
Vietnam.  That should be separate from 
the original disease.  So essential 
hypertension with minimal coronary artery 
disease related to hypertension along 
with risk factors like 
hypercholesterolemia, diabetes, smoking 
all resulted to the heart disease.  So 
essential hypertension should be 
considered a service connected heart 
condition.  Hypertension is not related 
to diabetes since hypertension preexisted 
before diabetes mellitus developed.

There are no other medical opinions of record.  Thus, there 
are conflicting and contradictory statements provided by two 
VA medical care providers.  One states that the appellant's 
hypertension began well after the appellant was discharged 
from service and the other says the opposite.  Additionally, 
the second opinion appears inconsistent with itself.  In 
other words, there are two VA medical opinions that might be 
considered equivocal, vague, and/or ambiguous.  The Board 
therefore believes that the claim should also be returned to 
the RO/AMC so that another cardiac examination may be 
performed to resolve whether the appellant now suffers from 
hypertension and any other heart disorders, and whether any 
found heart condition is related to service or a service-
connected disorder.  Thus, these issues are also remanded.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  The RO/AMC should provide to the 
appellant all notification action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), with respect 
to all of the issues currently before the 
Board.  For the issues involving new and 
material evidence, the RO/AMC must inform 
the appellant as to what constitutes 
"new" and "material" evidence in his 
case, including a description of the 
basis of the prior denial, as outlined by 
the Court in Kent.  Any notice given, or 
action taken thereafter, must comply with 
current, controlling legal guidance.  
Copies of all documents sent to the 
appellant should be included in the 
claims folder for review.

2.  The RO/AMC should obtain all 
treatment records related to the Veteran 
from the VA Medical Center in August, 
Texas dated form July 2005 to the 
present.

3.  The RO/AMC should clarify with the 
Veteran whether he wishes to continue his 
appeal on the issue of entitlement to a 
rating in excess of 30 percent for PTSD 
prior to January 22, 2004.  If he does, 
he should be provided the opportunity to 
present evidence and argument on that 
issue before it is readjudicated in an 
SSOC.

4.  The RO/AMC should schedule the 
Veteran for an examination to determine 
if he suffers from peripheral neuropathy, 
and to determine the etiology of that 
disability, if it is diagnosed.  If the 
Veteran is diagnosed with peripheral 
neuropathy, the examiner is requested to 
offer an opinion as to whether it first 
appeared within one year of the Veteran's 
discharge in 1971, or whether it is at at 
least as likely as not (50% probability 
or mote) that the peripheral neuropathy 
is related to the Veteran's diabetes, or 
whether it is at least as likely as not 
(50% probability or more) that it is 
directly related to his activity military 
service.  A complete rationale for any 
opinion must be provided.

5.  The RO/AMC should schedule the 
Veteran for a VA examination.  The 
examiner, who should not be the doctor 
who provided the VA examination report of 
July 14, 2004, is asked to assess the 
nature and etiology of the appellant's 
claimed hypertension and coronary heart 
disease.  The examiner should be provided 
with the appellant's claims folder and a 
copy of this Remand and should review the 
appellant's medical history prior to 
conducting the review. 

The examiner should render an opinion on 
the following:

Were any of the appellant's current 
cardiological 
difficulties/diseases/disabilities caused 
or aggravated by or begin in or the 
result of his service or a service-
connected disorder (such as diabetes 
mellitus)?  Concerning aggravation, 
temporary or intermittent flare-ups of 
symptoms of a condition, alone, do not 
constitute aggravation unless the 
underlying condition has worsened.  
Therefore, the examiner should clarify 
whether the appellant's diabetes mellitus 
has affected any diagnosed cardiac 
disability.  

If an opinion on this matters cannot be 
stated in terms of medical certainty, the 
examiner should express the opinions in 
terms of probability or likelihood, i.e., 
whether it is likely or unlikely or at 
least as likely as not.  (The term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.)

The examiner should take into account any 
statements made by the appellant or any 
other individuals that are contained in 
the claims folder.  Additionally, the 
medical doctor must include in his/her 
review confirmation that he/she has 
reviewed the opinions provided by VA 
medical care providers in July 2004, and 
the examiner must state why those 
opinions are correct or incorrect.  If 
the examiner determines that the 
appellant's heart disorders are not 
secondary to the appellant's service-
connected diabetes mellitus or related to 
his military service, the examiner should 
specifically note why he or she does not 
believe that the disabilities are inter-
related or the result of his military 
service.  If this matter cannot be 
medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
respective report.

A complete rationale for any opinion 
expressed should be included in the 
review.  The claims folder and this 
Remand must be made available to the 
examiner for review before the review.  
The results provided by the examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given.

6.  Following completion of the above 
development the RO/AMC should 
readjudicate the issues of entitlement to 
service connection for peripheral 
neuropathy, service connection for 
coronary artery disease, service 
connection for hypertension, service 
connection for arthritis of the right 
shoulder, service connection for "body 
cramps", whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service 
connection for residuals of a left ankle 
sprain, whether new and material evidence 
has been submitted to reopen a claim of 
entitlement to service connection for 
arthritis of the right knee and lumbar 
spine, and entitlement to a disability 
rating in excess of 30 percent for PTSD 
prior to January 22, 2004.  If any of 
these issues remain denied, the RO/AMC 
should issue an SSCO.  The SSOC should 
provide to the appellant the appropriate 
laws and regulations that apply to the 
above issues.  Moreover, the discussion 
portion of the SSOC must reference, for 
the new and material claims, the correct 
previous final decision, it must 
adequately discuss whether service 
connection may be granted for arthritis 
of the right shoulder and "body 
cramps", and it must provide detailed 
reasoning with respect to the increased 
rating issues.  These issues should then 
be returned to the Board for further 
review; the appellant does not have to 
perfect another appeal with respect to 
these issues since his appeal has already 
been perfected.  The appellant should be 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


